VOTO PARTICULAR, DEL
JUEZ SR. .MACLEARY.
No estoy conforme con la revocación de la sentencia en el presente. caso, por las razones siguientes:
En primer lugar, la resolución de la corte - de distrito no fue dictada en .debida forma al no devolver al prisionero al presidio, ó excarcelarle, según lo preceptúa el artículo 485 del Código de Enjuiciamiento Criminal. En casos como éste en que ya ha sido expedido el auto de habeas corpus y el prisio-nero traído ante la corte ó juez, la sentencia ó resolución que s.e dicte debe ser una, por la cual se remita el preso á la cus-todia en que se hallaba, ó admitiéndole fianza ó excarcelándole completamente. Como se verá de los autos de este caso, la corte.inferior no hizo ni una cosa ni la otra, sino que desestimó la solicitud por la cual se interesaba el auto de habeas corpus. Por esta razón, creo que debe revocarse la sentencia, devol-viéndose el caso para que se proceda á dictar una resolución como la que debió haber sido dictada por la corte inferior, ó debe dictarse una resolución por este tribunal remitiendo las transcripciones á la corte inferior para que se corrija la séntencia.
Pero, en segundo lugar, aún cuando la orden adecuada hu-biera sido.dictada por la corte inferior y la apelación debida-mente interpuesta ante este tribunal, el prisionero no debe ser excarcelado, porque la sentencia condenatoria dictada contra él por la Corte de Distrito de Humacao, no era nula enteramente, sino simplemente errónea, y por esa razón no *387puede ser amalada en habeas corpus. Este es nn principio legal bien conocido y de aplicación en tales casos, el que ba sido ampliamente disentido y aplicado al caso de Hobart S. Bird ex parte, No. 29, resuelto por este tribunal en 15 de marzo 1904. Después de examinar las autoridades que esta-blecen una distinción entre lo que son sentencias nulas y aque-llas que simplemente pueden anularse, la corte, en la opinión referida en el caso de Bird, se expresa en los términos siguientes:
“Del examen de estas secciones resulta claramente que la única sección aplicable á este caso, es el primer párrafo de la sección 483, por la que se declara que ‘ ‘ cuando se Raya excedido la jurisdicción de tal tribunal ó funcionario” se podrá poner en libertad al acusado. No puede haber duda después de una revista minuciosa de todos los autos y de las razones alegadas por el peticionario para que se le ponga en li-bertad, que en este caso el tribunal de distrito tenía jurisdicción sobre el delito denunciado, sobre la persona del acusado y sobre el asunto de que se trataba en esta causa, que no se había excedido la jurisdicción en lo más mínimo, y que el Tribunal Supremo tenía jurisdicción de apelación para decidir dicho asunto al interponerse el recurso de apela-ción.
“No se ha demostrado nada en la solicitud ni en el alegato que pue-da atacar, con éxito, esta jurisdicción ó la forma en que se ha ejercido, y tanto por esta razón, cuanto por otras expresadas en,la presente, la solicitud no puede prevalecer.
“La mayoría de los puntos alegados en esta solicitud atacan más bien el método de procedimiento que no la jurisdicción de los tribunales que dictaron la sentencia, por la cual el acusado fué declarado culpable, y de esta manera tratan de apartar el objeto del auto de habeas corpus de su primitivo propósito de libertar al peticionario de una su-jeción ó encarcelación ilegal, de modo que haga las veces de un rer curso de error ó de apelación. Es un principio elemental que esto no •es posible y en apoyo de esto no creo que sea necesario citar autorida-des; sin embargo, podrá hacerse referencia á algunas: Storti v. Massachusetts 183 U. S., 141; Minnesota v. Brundage, 180 U. S., 499; Markuson v. Boucher 175 U. S., 184; Tinsley v. Anderson 171 U. S., 101; Baker v. Grice 169 U. S., 284.
‘ ‘ El Juez Taft en la causa de McKnight, Federal Reporter, página 801, dijo muy bien que, “Antes de que un tribunal pueda intervenir *388mediante habeas corpus en la sentencia dictada por otro Tribunal, de-berá poder decir' que dicha sentencia es nula y sin ningún valor. ’? También se ha dicho por el Tribunal Supremo de los Estados Unidos que “cuando la objeción que se haga contra una sentencia solamente se refiere á la regularidad de los procedimientos que dieron por resul-tado el juicio, y no á la jurisdicción del tribunal de hacer ejecutar la sentencia, tal irregularidad no hace nula la sentencia.” Harding ex parte 120 U. S., 782. No hay nada en estos autos que invalide la sen-tencia y apoye la solicitud.”
. En mi opinión, aun cuando la sentencia dictada contra José de Thomas por la Corte de Distrito de Humacao baya sido errónea, ó cuando menos fuera excesiva, (por cuya razón no estuve de acuerdo en la confirmación de la misma, no fir-mando la sentencia basta entonces dictada por este tribunal en aquel caso), sin embargo, oreo que dicba sentencia no es completamente nula, por cuya razón soy de opinión de que la misma no puede ser impugnada en procedimientos de habeas corpus.
Siendo dé este parecer, respetuosamente disiento de la sen-tencia dictada y de la opinión aprobada por mis compañeros.